Bismillah ir Rahman ir Rahim. Al-Hamdulillah,

UNITED STATES DISTRICT COURT EASTERN DISTRICT OF WISCONSIN

Rufus West a/k/a Muslim Mansa Lutalo Iyapo,
Plaintiff,
Ve Case No. 17-CV-482
John Kind. Warden Scott Eckstein, Brad Hompe,
Cindy O° Donnell, and Isaac Buhle,
Defendants.

 

PLAINTIFF'S NOTICE OF APPEAL

 

Notice is hereby given that Rufus West a/k/a Muslim Mansa Lutalo
Iyapo (Plaintiff) in the above-named case hereby appeal to the United
States Court of Appeals for the Seventh Circuit from the final
judgment in the screening order dated July 31, 2018, denying Muslim's
claim under the Fourteenth Amendment; and the final judgment granting
defendants motion for summary judgment (Dkt. No. 28), denying
Muslim's motion for summary judgment (Dkt. 42) and dismissing case
entered in this action on the 9th day of March, 2020.

Dated this 1st day of April, 2020.

   

   

a )
ZP ME Ly :
Me. Orbe. po
Rufus West, #225213 a/k/a Muslim Mansa Lutalo Iyapo

P.O. Box 19033 (GBCI)
Green Bay, WI 54307

Case 2:17-cv-00482-PP_ Filed 04/08/20 Page 1of1 Document 71

 
